O’Brien, P. J. (concurring):
I concur in the result for the reason that I think the further change made in the revised charter of 1901, and the amendment by chapter 435 of the Laws of 1902, operated to change the law as it stood when this court considered the'question in Baker v. City of New York (56 App. Div. 350). Under these amendments, I think that the Legislature has- conferred upon the board of esti-. mate an(d apportionment- the power to fix the salary of stenogra- - phers upon -the written recommendation of the coroners of the borough of The Bronx.
Order reversed, with costs, and motion denied, with costs